FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52102 Acquired Sales Corp. (Exact name of registrant as specified in its charter) Nevada 87-40479286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 31 N. Suffolk Lane, Lake Forest, Illinois 60045 (Address of principal executive offices) (847) 404-1964 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common units, as of the latest practicable date: 5,832,482 shares of common stock, par value $.001 per share, outstanding as of August 11, 2011. Transitional Small Business Disclosure Format (Check one):Yes oNo x. ACQUIRED SALES CORP. - INDEX - Page(s) PART I–FINANCIAL INFORMATION: Item 1. Condensed Financial Statements (unaudited): 1 Unaudited Condensed Balance Sheets as of June 30, 2011 and December 31, 2010 F-1 Unaudited Condensed Statements of Operations for the Three and Six Months Ended June 30, 2011and 2010, and for the Period from May 27, 2004 (Date of Inception of the Development Stage) through June 30, 2011 F-2 Unaudited Condensed Statements of Cash Flows for the Three Months Ended June 30, 2011 and 2010 and for the Period from May 27, 2004 (Date of Inception of the Development Stage) through June 30, 2011 F-3 Notes to Unaudited Condensed Financial Statements F-4–F-8 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 3 Item4A. Controls and Procedures 3 PART II–OTHER INFORMATION: Item 1. Legal Proceedings 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3. Defaults Upon Senior Securities 4 Item 4. Submission of Matters to a Vote of Security Holders 4 Item 5. Other Information 4 Item6. Exhibits 4 Signatures 5 Item1. Financial Statements The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended June 30, 2011 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the transition period from October 1, 2010 to December 31, 2010. 1 ACQUIRED SALES CORP. INDEX TO FINANCIAL STATEMENTS Page Unaudited Condensed Balance Sheets as of June 30, 2011 and December 31, 2010 F-1 Unaudited Condensed Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010, and for the Period from May 27, 2004 (Date of Inception of the Development Stage) through June 30, 2011 F-2 Unaudited Condensed Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010, and for the Period from May 27, 2004 (Date of Inception of the Development Stage) through June 30, 2011 F-3 Notes to Unaudited Condensed Financial Statements F-5 F Acquired Sales Corp. (a development stage enterprise) Unaudited Condensed Balance Sheets June 30, December 31, Assets: Current Assets: Cash $ $ Notes receivable - related party - Interest receivable - related party - Total Current Assets Long-term related party note receivable - Total Assets $ $ Liabilities and Stockholders' Equity (Deficit): Current Liabilities: Accounts payable $ $ Note payable - related parties Total Current Liabilities Long-term Liabilities: Notes payable - related parties, net of discount - Notes payable, net of discount - Total Liabilities Stockholders' Equity (Deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 50,000,000 shares authorized, 5,832,482 shares issued and outstanding Additional paid-in capital Deficit accumulated prior to the development stage ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to the condensed financial statements. F-1 Acquired Sales Corp. (a development stage enterprise) Unaudited Condensed Statements of Operations For the period May 27, 2004 (Date of Inception For the Three Months Ended For the Six Months Ended of the Development June 30, June 30, Stage) through June 30, 2011 Operating Expense: General and administrative $ ) $ ) $ ) $ ) $ ) Other Income (Expense): Interest income - - Interest expense ) Waiver of tax liability penalty - Total Other Income (Expense) Net Loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding See accompanying notes to the condensed financial statements. F-2 Acquired Sales Corp. (a development stage enterprise) Unaudited Condensed Statements of Cash Flows For the period May 27, 2004 (Date of Inception For the Six Months Ended of the Development June 30, Stage) through June 30, 2011 Cash Flows from Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Expenses paid by capital contributed by officer - - 20 Share-based compensation - Accrued interest income paid by increase in related party notes receivable ) - ) Waiver of tax liability penalty - - ) Amortization of discount on long-term notes payable- related parties - Amortization of discount on long-term notes payable - Issuances of warrants for services - - Changes in assets and liabilities: - - - Prepaid expenses - 19 - Accounts payable ) Payroll tax penalties and accrued interest - - ) Net Cash Used in Operating Activities ) ) ) Cash Flows from Investing Activities: Loans to related party - current ) - ) Loans to related party - long term ) - ) Net Cash Used in Investing Activities ) - ) Cash Flows from Financing Activities: Proceeds from issuance of notes payable andwarrants to related parties - Proceeds from issuance of notes payable andwarrants - Proceeds from issuance of notes payable to related party - Principal payments on note payable to related party ) - ) Proceeds from issuance of common stock - - Redemption of common stock - - ) Net Cash Provided by Financing Activities: Net Increase (Decrease) in Cash ) ) Cash at Beginning of Period - Cash at End of Period $ $ $ See accompanying notes to the condensed financial statements. F-3 Acquired Sales Corp. (a development stage enterprise) Unaudited Condensed Statements of Cash Flows For the period May 27, 2004 (Date of Inception For the Six Months Ended of the Development June 30, Stage) through June 30, 2011 Supplemental Cash Flow Information Cash paid for interest $ $ Noncash Investing and Financing Activities Note payable and warrants issued to related party in exchange for a note receivable from a related party $ $
